      Case 2:20-cv-00139 Document 45 Filed on 01/13/21 in TXSD Page 1 of 8
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                        ENTERED
                                                                                                     January 13, 2021
                               UNITED STATES DISTRICT COURT
                                                                                                     Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

MICHAEL MCCANN,                                          §
                                                         §
           Plaintiff,                                    §
VS.                                                      § CIVIL ACTION NO. 2:20-CV-139
                                                         §
TANYA LAWSON, et al,                                     §
                                                         §
           Defendants.                                   §

         ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
            TO DISMISS CERTAIN CLAIMS AND TO RETAIN CASE

        Plaintiff Michael McCann, proceeding pro se and in forma pauperis, filed suit

pursuant to 42 U.S.C. § 1983 against Defendants Dr. Isaac Kwarteng, Tanya Lawson, J.

Chapa, Samuel Gregory, and John or Jane Doe, in their official and individual capacity,

for deliberate indifference to his serious medical needs and retaliation in violation of his

Eighth Amendment rights. D.E. 1. McCann seeks money damages along with injunctive

relief in the form of a transfer from the Jester 3 Unit back to the McConnell Unit. D.E. 1.

McCann also filed a motion for preliminary injunction against Dr. Lannette Linthicum,

Dr. Owen Murray, and Dr. Brian O’Donnell, seeking treatment with vancomycin and

amputation of an infected toe to avoid further spread of his infection.1 D.E. 11.

        United States Magistrate Judge Jason B. Libby held a Spears2 hearing and added

Dr. Linthicum, Dr. Murray, and Dr. O’Donnell as additional defendants capable of

providing injunctive relief. D.E. 17, p. 27–29.                       The Magistrate Judge issued a

1
  The Magistrate Judge ordered the Office of the Attorney General to submit a Martinez report, pursuant to Martinez
v. Aaron, 570 F.2d 317 (10th Cir. 1978), to assist the Court in evaluating the motion for preliminary injunction.
2
  Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
1/8
      Case 2:20-cv-00139 Document 45 Filed on 01/13/21 in TXSD Page 2 of 8




Memorandum and Recommendation (M&R),3 recommending that the Court:

                 Retain McCann’s Eighth Amendment claims of deliberate indifference
                  against Dr. Kwarteng and J. Chapa in their individual capacity;
                 Retain McCann’s Eighth Amendment claim for injunctive relief against
                  Dr. Linthicum, Dr. Murray, and Dr. O’Donnell in their official capacity;
                 Deny McCann’s motion for preliminary injunction; and
                 Dismiss all other claims.

D.E. 32. Pending before the Court are McCann’s objections to the M&R. D.E. 37. For

the reasons discussed below, the Court ADOPTS the findings and conclusions in the

M&R.

                                           DISCUSSION

        To state a proper objection to an M&R, a party must identify an error in a finding

of fact or conclusion of law that is relevant and material to the decision and then support

the objection with an argument and relevant citations of legal authority and/or record

references. See Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987)

(indicating that parties filing objections must specifically identify those findings objected

to, and a court need not consider frivolous, conclusive, or general objections). McCann

sets forth 29 objections.        The majority of the objections are directed to arguments

presented by Defendants, rather than to any finding or conclusion of the Magistrate

Judge. Many also repeat his allegations and rendition of the facts without showing how

that changes the M&R’s analysis.              Some objections raise criticisms regarding his




3
  The Magistrate Judge conducted screening under 42 U.S.C §1997e(c), 28 U.S.C. §1915(e)(2), and 28 U.S.C.
§1915A.
2/8
      Case 2:20-cv-00139 Document 45 Filed on 01/13/21 in TXSD Page 3 of 8




incarceration which are outside the scope of his complaint. And most are stated without

legal or factual references.

       After reviewing the objections and construing them liberally in McCann’s favor,

the Court has discerned that he has stated five objections:

              1. The M&R is silent on, and fails to recommend retaining, his gross
                 negligence claim (objection 1);
              2. The record failed to include five grievances. McCann has been denied
                 access to those records and was not permitted to supplement the record
                 with those grievances. Those documents would provide evidence of his
                 retaliation, deliberate indifference, and gross negligence claims
                 (objections 1, 12, 15, 18);
              3. The Magistrate Judge erred in finding that Lawson was not personally
                 involved in McCann’s health care because her actions knowingly
                 delayed treatment (objections 16, 20);
              4. The Magistrate Judge erred in reciting that McCann’s transfer to the
                 Jester Unit was to a type three single-level medical facility because the
                 Jester Unit facility was worse for McCann, medically and otherwise
                 (objection 26); and
              5. The Magistrate Judge’s rejection of the request for injunctive relief was
                 improper because McCann has demonstrated retaliation and deliberate
                 indifference to his serious medical needs, resulting in the threat of
                 irreparable harm (objection 29).

       In McCann’s first objection, he argues that the Magistrate Judge failed to

incorporate an analysis of his gross negligence allegations. D.E. 37, p. 1. The objection

is OVERRULED because McCann filed a civil rights suit under § 1983 for denial of

adequate medical care. D.E. 1. The standard for determining such an action is deliberate

indifference, not gross negligence. Estelle v. Gamble, 429 U.S. 97, 105 (1976).

       Second, McCann indicates that the Magistrate Judge failed to review the five

grievances cited by Dr. Glenda Adams in the Martinez report because they were not


3/8
      Case 2:20-cv-00139 Document 45 Filed on 01/13/21 in TXSD Page 4 of 8




included as part of the report. D.E. 37, p. 1. McCann did not submit these grievances

with his objections, nor did he indicate what information they contain. If McCann

contends that these grievances support his claims, he has not carried his burden to

provide the necessary documentation or information for the Court to review. FED. R. CIV.

P. 72(b)(2); see Cortes-Rivera v. Dep’t of Corr. & Rehab. of P.R., 626 F.3d 21, 27 (1st

Cir. 2010) (indicating that a party objecting to a magistrate judge’s recommendation must

adequately brief the issue to the district court or risk waiver).

       Further, at the Spears hearing, the Magistrate Judge asked McCann to clarify and

expand on his claims against all defendants. Any relevant information contained in these

grievances should have been disclosed at that time. Finally, to the extent that McCann

seeks review of the grievances for the purpose of making complaints about the

administration of the grievance process, the Magistrate Judge properly observed that such

arguments do not support a constitutional claim.           McCann has not submitted any

authority to the contrary.     Therefore, McCann has not offered any legal reason to

investigate the content of the grievances. The Court OVERRULES McCann’s second

objection.

       Third, McCann alleges that Lawson delayed his medical treatment. D.E. 37, p. 1.

More specifically, McCann filed an I-127 grievance seeking medical care, and Lawson

denied this request and stated that his injury was not urgent. D.E. 37, p. 1; D.E. 38-4, p. 2.

Lawson is a senior practice manager at the McConnell Unit, and her duties are

administrative in nature. While she is responsible for reviewing medical grievances and


4/8
      Case 2:20-cv-00139 Document 45 Filed on 01/13/21 in TXSD Page 5 of 8




complaints, she does not provide medical care to inmates. D.E. 20-2, p. 13-15; D.E. 20-

30, p. 1–3.

       McCann’s allegations regard Lawson’s failure to provide relief in connection with

grievances. These allegations do not support a constitutional claim. See Geiger v.

Jowers, 404 F.3d 371, 374 (5th Cir. 2005) (indicating that prisoners do not have a

federally protected interest in having grievances investigated or resolved); Dugas v. Cain,

No. 09-0177, 2010 WL 4695313, at *5 (M.D. La. Oct. 20, 2010), report and

recommendation adopted, No. 09-177-BAJ-CN, 2010 WL 4704446 (M.D. La. Nov. 12,

2010) (“any claim regarding the alleged failure of the defendants to properly address,

investigate or respond to his complaints or administrative grievances regarding his

medical care is without legal foundation”).

       McCann did submit six I-60s. D.E. 38. Five of the six I-60s are directed towards

Lawson as follows:

               The first (D.E. 38-2) complains of the denial of his “simple refill” of a
                pain prescription for his diabetic neuropathy and carpel tunnel
                syndrome. Lawson’s response was that the lockdown delayed
                appointments for 14 days and McCann refused his appointment.

               The second and third (D.E. 38-3) complain again of the refill denial and
                being delayed because of lockdown, to which Lawson responded that
                McCann had refused the appointment he was given.

               The fourth and fifth (D.E. 38-4) complain of blood poisoning and blood
                and pus discharge from his toe. The fifth I-60 states that Lawson failed
                to redress his I-127 grievances. The records are unclear, but it appears
                that Lawson responded that he had not disclosed this aspect of his
                condition in previous I-60s, and she is not responsible for making
                treatment decisions. She further appears to recount McCann’s failure
                to take advantage of health care appointments that were scheduled for
                him.
5/8
       Case 2:20-cv-00139 Document 45 Filed on 01/13/21 in TXSD Page 6 of 8




         As stated above, Lawson does not provide medical care to inmates. And as stated

in the M&R, she “was not personally involved in the decisions made by the prison’s

medical personnel in treating” McCann. D.E. 32, p. 18. Thus, this evidence does not

support a claim against her.

         In McCann’s fourth objection, he objects to the statement in the M&R that he

“was transferred to a single level medical facility”. He states that living conditions at the

Jester Unit facility are worse than the living conditions at the McConnell Unit. D.E. 37, p.

3–4. And he was transferred there in retaliation for filing grievances.

         The Magistrate Judge recommended that the Court deny McCann’s retaliation

claims because McCann was transferred to the Jester Unit for medical reasons, he was

receiving the medication he requested, and he offered no specific factual allegations to

render probable his claim that his transfer was retaliatory. D.E. 32, p. 22–23. The Court

OVERRULES McCann’s objection.4

         Finally, McCann objects to the Magistrate Judge’s recommendation to deny a

preliminary injunction. To obtain a preliminary injunction, the moving party must show:

(1) a substantial likelihood of success on the merits; (2) a substantial threat of irreparable

injury if the injunction is not issued; (3) the threatened injury if the injunction is denied

outweighs any harm that will result if the injunction is granted; and (4) the grant of an



4
  McCann makes a brief reference that his First Amendment rights were violated based on the retaliation for filing
his grievances. D.E. 37, p. 3. McCann presents this argument for the first time in his objections and thus the issue is
not before the Court. Finley v. Johnson, 243 F.3d 215, 219 n.3 (5th Cir. 2001) (“issues raised for the first time in
objections to the report of a magistrate judge are not properly before the district judge); United States v. Armstrong,
951 F.2d 626, 630 (5th Cir. 1992) (declining to address issues raised for the first time in objections to the magistrate
judge’s findings, conclusions, and recommendations).
6/8
      Case 2:20-cv-00139 Document 45 Filed on 01/13/21 in TXSD Page 7 of 8




injunction will not disserve the public interest. Janvey v. Alguire, 647 F.3d 585, 595 (5th

Cir. 2011).

       The Magistrate Judge found that McCann failed to meet the requirements for all

four elements. D.E. 32, p. 24-27. McCann argues that he will suffer irreparable harm if

his motion for preliminary injunction is denied because of the lack of medical care. D.E.

37, p. 4. The Magistrate Judge found that McCann will not suffer irreparable harm

because he is currently receiving ongoing and extensive medical care for his complaints.

D.E. 32, p. 26–27. The Court finds that the evidence supports the Magistrate Judge’s

finding. McCann did not address the Magistrate Judge’s findings regarding the other

remaining elements. The Court OVERRULES McCann’s final objection.

                                    CONCLUSION

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the M&R, McCann’s objections, and all other relevant documents in the

record, the Court OVERRULES McCann’s objections and ADOPTS the findings and

conclusions of the Magistrate Judge. Accordingly, the Court RETAINS the following

claims:

              1. McCann’s Eighth Amendment claims of deliberate indifference against
                 Dr. Isaac Kwarteng and J. Chapa in their individual capacities; and

              2. McCann’s Eighth Amendment claims for injunctive relief against Dr.
                 Lannette Linthicum, Dr. Owen Murray, and Dr. Brian O’Donnell in
                 their official capacities as the party or parties able to provide the
                 injunctive relief should McCann prevail.




7/8
      Case 2:20-cv-00139 Document 45 Filed on 01/13/21 in TXSD Page 8 of 8




And the Court ORDERS that:

             1. McCann’s claims for money damages against all defendants in their
                official capacities are DISMISSED as barred by the Eleventh
                Amendment;

             2. The John or Jane Doe Defendant is DISMISSED from this action;

             3. McCann’s claims against the remaining Defendants are DISMISSED
                for failure to state a claim and/or as frivolous pursuant to 28 U.S.C. §§
                1915(e)(2)(B) and 1915A(b)(1); and

             4. McCann’s Motion for Preliminary Injunction (D.E. 11) is DENIED.

       ORDERED this 13th day of January, 2021.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




8/8
